         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 1 of 19



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION                                           ENTERED
                                                                                             07/29/2019
IN RE:                                          §
DONALD R PRESCOTT; dba MR.                      §       CASE NO: 17-10199
PRESCOTT                                        §
       Debtor                                   §
                                                §       CHAPTER 13
                                                §
DONALD R. PRESCOTT                              §
     Plaintiff                                  §
                                                §
VS.                                             §       ADVERSARY NO. 17-01007
                                                §
WELLS FARGO BANK, N.A.                          §
     Defendant

                                  MEMORANDUM OPINION

         Donald R. Prescott initiated an adversary proceeding and filed a complaint against Wells

Fargo Bank, N.A. Mr. Prescott’s complaint stems from his 2010 chapter 13 bankruptcy case and

alleges nine cause of action against Wells Fargo. (See ECF No. 1). Mr. Prescott argues that his

2010 chapter 13 plan distributed $71,166.00 to Wells Fargo for its secured claim on Mr.

Prescott’s home. (ECF No. 1 at 7). However, after Mr. Prescott completed his 2010 bankruptcy

case, Wells Fargo allegedly violated this Court’s Cure Order, misapplied the funds from Mr.

Prescott’s bankruptcy case, and refused to accept Mr. Prescott’s post-discharge mortgage

payments. (ECF No. 1 at 8).

         Mr. Prescott and Wells Fargo filed cross motions seeking partial summary judgment on

five of Mr. Prescott’s causes of action: (i) Wells Fargo’s alleged breach of Mr. Prescott’s 2010

chapter 13 plan and Cure Order; (ii) Mr. Prescott’s objection to Wells Fargo’s Proof of Claim in

Mr. Prescott’s 2017 bankruptcy case; (iii) Mr. Prescott’s negligence claims against Wells Fargo;




1 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 2 of 19



(iv) Wells Fargo’s alleged violation of the automatic stay; and (v) Mr. Prescott’s claim for

attorney’s fees. (See ECF Nos. 48, 49).

         For the reasons set forth below, Mr. Prescott is granted judgment on the following claims:

(i) Wells Fargo’s breach of the Court’s Cure Order; (ii) Wells Fargo’s automatic stay violations;

and (iii) attorney’s fees incurred from the stay violation. Wells Fargo is granted judgment on

Mr. Prescott’s claims for violation of his 2010 chapter 13 plan. Mr. Prescott’s Claims for

negligence, negligent misrepresentation, and his specific damages remain issues of fact to be

resolved at trial.

                                           Background

         Donald R. Prescott purchased a home located at 800 Palm Valley Dr. East in Harlingen,

Texas (the “Property”) on May 19, 2008. (ECF No. 49 at 4). To facilitate this purchase, Mr.

Prescott executed a Promissory Note for $115,090.00, along with a Deed of Trust, which secured

the repayment of the Note. (ECF No. 49 at 4). The Note was assigned to Wells Fargo, which

currently holds the Note and acts as the servicing agent. (ECF No. 49 at 4).

         In February 2010, Mr. Prescott fell behind on his payment obligations and Wells Fargo

agreed to modify the terms of the Note. (ECF No. 49 at 4). The modified Note reduced the

interest rate from 6.75% to 5.25% and capitalized Mr. Prescott’s arrearages. (ECF No. 49 at 4).

This modification lowered Mr. Prescott’s monthly payments from $746.47 to $675.78. (ECF

No. 49 at 4).

                               Mr. Prescott’s First Bankruptcy Case

         The relief provided by the modification was short lived and Mr. Prescott filed his first

chapter 13 bankruptcy petition on November 29, 2010. (ECF No. 48 at 15). Mr. Prescott’s

bankruptcy schedules listed Wells Fargo as a secured creditor with a claim for $122,231.00 with




2 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 3 of 19



$4,423.41 in arrearages. (ECF No. 48 at 15). Mr. Prescott proposed a chapter 13 plan that

would resume his payment obligations under the modified Note with monthly payments of

$1,051.80 for 60 months and repay his arrearage of $4,785.34 equally over 36 months at 5.25%

interest. (Case No. 10-10817; ECF No. 18 at 1). The Court confirmed this Plan on April 7,

2011. (ECF No. 49 at 5). Wells Fargo later filed its proof of claim for $127,987.38, which

included $7,632.38 in arrearages and a separate claim of $883.36 for attorney’s fees and costs

incurred in foreclosure proceedings. However, this proof of claim was filed after the April 20,

2011 claims bar date. (See Case No. 10-10817, ECF No. 20; Case No. 17-01007, ECF No. 49 at

5).

         Mr. Prescott’s chapter 13 plan was confirmed, and he complied with his payment

obligations under the Plan. (Case No. 10-10817; ECF No. 26). The Chapter 13 Trustee filed a

notice of final cure payment and motion to deem mortgage current on November 24, 2015.

(Case No. 10-10817; ECF No. 70). Wells Fargo filed a response, admitting that as of December

9, 2015, Mr. Prescott “paid in full the amount required to cure the default under [Wells Fargo’s]

claim.” (Case No. 10-10817; ECF No. 71 at 1). The response also stated that “As of 12/9/2015,

the Creditor agrees that the Debtor(s) is current with all post-petition payments consistent with

Section 1322(b0(5), including all fees charges, expenses, escrow and costs.” (Case No. 10-

10817; ECF No. 71 at 1). Nevertheless, in the very next sentence, Wells Fargo contradicted

itself and stated that Mr. Prescott “is due post-petition for 11/01/2015.” (Case No. 10-10817;

ECF No. 71 at 1). Paragraph 14 of the response also contradicts the previously quoted statement

and reflects that Mr. Prescott owed two post-petition mortgage payments for November and

December 2015, which totaled $2,090.40. (Case No. 10-10817; ECF No. 71 at 3). If there was

confusion as to whether the November 1, 2015 payment was made, it was confusion caused by




3 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 4 of 19



Wells Fargo and not by Mr. Prescott. In any event, as described in the next paragraph, the Court

issued an order that resolved the dispute by showing that the next payment was due on December

1, 2015.

         On December 23, 2015, the Court entered an Order Deeming the Mortgage Current and

Directing Debtor to Resume Payments (the “Cure Order”), which stated: “(i) The claims of the

above-listed creditor(s) are deemed current; (ii) all escrow deficiencies, if any, are deemed cured;

and (iii) all legal fees, inspection fees and other charges imposed by the creditor, if any, are

deemed satisfied in full as of the next payment due date.” (Case No. 10-10817; ECF No. 72).

The Order also stated that Mr. Prescott’s next mortgage payment was due in December 2015.

Mr. Prescott received his discharge on January 6, 2017 and his 2010 bankruptcy case was closed

on February 28, 2017. (See Case No. 10-10817; ECF Nos. 78, 83). The Trustee’s final report

and accounting stated that Mr. Prescott paid Wells Fargo $63,533.62 in principal and $7,632.38

in arrearages with $837.96 of interest.

                      The Aftermath of Mr. Prescott’s First Bankruptcy Case

         Mr. Prescott claims that he attempted to pay his December 2015 installment of $1,045.20

in accordance with the Cure Order, but Wells Fargo allegedly credited that payment to Mr.

Prescott’s October installment rather than December. (ECF No. 48 at 19). Then, in January

2016, Mr. Prescott claims that Wells Fargo refused to accept his next payment because Mr.

Prescott owed arrears. (ECF No. 48 at 19). Between February and August 2017, Mr. Prescott

alleges that Wells Fargo refused to accept his payments, required cash or certified checks, or

applied his payments to an “unapplied funds” account rather than credit his balance on the Note.

(ECF No. 48 at 19).




4 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 5 of 19



         After Mr. Prescott received his discharge, Wells Fargo sent a notice of default and

demand for cure on April 10, 2017, which claimed that Mr. Prescott owed $9,468.62 in

arrearages and threatened acceleration and foreclosure if the arrearages were not cured by May

15, 2017. (ECF No. 48-4 at 1). Mr. Prescott then sent Wells Fargo a formal request for an

accounting, which Wells Fargo provided on April 19, 2017. (ECF No. 48 at 21). Mr. Prescott

claims that the accounting revealed that Wells Fargo failed to properly credit his installment

payments, placed his chapter 13 funds in an unapplied funds account, and charged improper fees.

(ECF No. 48 at 21–24). Mr. Prescott sent Wells Fargo a second demand letter, under the Texas

and Federal Fair Debt Collection Acts to resolve the allegedly incorrect amounts. (ECF No. 48

at 24). However, Wells Fargo maintained that Mr. Prescott was in default of his obligations

under the Note and proceeded with foreclosure, which was scheduled for June 2017. (ECF No.

48 at 24). This led Mr. Prescott to file his second chapter 13 bankruptcy case on May 31, 2017

to prevent the pending foreclosure proceeding. (ECF No. 48 at 25).

                             Mr. Prescott’s Second Bankruptcy Case

         Wells Fargo filed its proof of claim in Mr. Prescott’s second bankruptcy case and alleged

a right to repayment of $118,490.57 due on Mr. Prescott’s mortgage, with an additional

$10,769.26 of arrearages payable at 5.25% interest. (Case No. 17-10199; Claim No. 1 at 2). Mr.

Prescott claims that the payment history attached to Wells Fargo’s proof of claim demonstrates

that Wells Fargo applied his December 2015 payment to an October 2015 installment, in direct

violation of the Court’s Cure Order. (ECF No. 48 at 25). Additionally, Mr. Prescott claims that

Wells Fargo contacted him, demanded amounts due under the Note, and threatened foreclosure

while the automatic stay in his second bankruptcy case was in effect. (ECF No. 48 at 27).




5 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 6 of 19



         On September 14, 2017, Mr. Prescott filed his complaint against Wells Fargo and

initiated this adversary proceeding. (See ECF No. 1). Mr. Prescott seeks summary judgment for

Wells Fargo’s alleged breach of his 2010 chapter 13 plan and Cure Order, negligence and

misrepresentation while servicing the Note, violation of the automatic stay in his current

bankruptcy case, and attorney’s fees. (ECF No. 1 at 14–25). Wells Fargo filed a cross motion

for summary judgment, arguing that it is entitled to judgment as a matter of law on Mr.

Prescott’s claims for violations of the automatic stay, discharge injunction, Cure Order,

negligence, and misrepresentation claims. (ECF No. 49 at 2).

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and (O).          Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.

                                 Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). FED. R. BANK. P. 7056 incorporates FED. R. CIV. P. 56 in adversary

proceedings. A party seeking summary judgment must demonstrate the absence of a genuine

dispute of material fact by establishing the absence of evidence supporting an essential element

of the non-movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir.

2009). A genuine dispute of material fact is one that could affect the outcome of the action or

allow a reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon

Wireless Tex., L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,




6 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 7 of 19



477 U.S. 242, 248 (1986)).

         A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702

F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied,

136 S. Ct. 1715 (2016).

         A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla. Par. Juvenile Justice

Comm’n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,

the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

         “The moving party bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the record which it believes demonstrate

the absence of a genuine issue of material fact.” Nola Spice Designs, LLC v. Haydel Enterprises,




7 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 8 of 19



Inc., 783 F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial

summary judgment burden depends on whether the movant bears the ultimate burden of proof at

trial.

         If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The

non-moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV.

P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                            Analysis

                          Breach of Mr. Prescott’s 2010 Confirmed Plan

         Mr. Prescott seeks summary judgment on Wells Fargo’s alleged breach of his 2010

chapter 13 plan. (ECF No. 48 at 29). Mr. Prescott claims that Wells Fargo failed to credit his

monthly obligations under the Note, and instead placed several months of payments in an

“unapplied funds” account. (ECF No. 48 at 30). This allegedly resulted in the accrual of

additional interest and fees in violation of 11 U.S.C. § 1327(a). (ECF No. 48 at 29).

         Wells Fargo responds that Mr. Prescott’s purported fees were incurred pre-petition after

Wells Fargo attempted to foreclose on the Property and were authorized under the terms of the

Note. (ECF No. 49 at 8). Wells Fargo also contends that the evidence Mr. Prescott cited fails to




8 / 19
         Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 9 of 19



demonstrate that he was charged any additional interest during his 2010 bankruptcy case. (ECF

No. 49 at 9–10).

         Mr. Prescott cites a Customer Account Activity Statement he received as evidence of

Wells Fargo’s alleged breach of his chapter 13 plan. (ECF No. 48 at 29–30). Mr. Prescott

claims that Wells Fargo placed $1,051.80 in an unapplied funds account instead of applying the

payment to his installment obligations as required by the terms of his confirmed plan. (ECF No.

48 at 29–30). The Statement shows that on January 26, 2011, Wells Fargo received $2,103.60

from Mr. Prescott. (ECF No. 48-1 at 1). Wells Fargo then applied $141.02 to principal, $534.75

to interest, and $376.16 to escrow, which totaled $1,052.03 towards his arrearage, leaving a

balance of $1,051.57. In the comments section for the January 26, 2011 payment, Wells Fargo

stated, “remaining funds unapplied.” (ECF No. 48-1 at 1). Mr. Prescott claims that Wells Fargo

continued this practice throughout his 2010 bankruptcy case “for undetermined periods, causing

interest to accrue on principal balances that would have been reduced. . . .” (ECF No. 48 at 30).

Additionally, the failure to promptly credit Mr. Prescott’s payments allegedly allowed Wells

Fargo to apply funds towards fees rather than installments payments, while simultaneously

accruing other fees and expenses during his 2010 bankruptcy case. (ECF No. 48 at 31–32).

         Regardless of the evidence Mr. Prescott presented through Wells Fargo’s Statement, his

claim is contradicted by the terms of the Court’s Cure Order. After Mr. Prescott completed his

payments, the Court issued its Cure Order on the Trustee’s Motion on December 23, 2015. The

Cure Order stated:

         (i) The claims of [Wells Fargo] are deemed current; (ii) all escrow deficiencies, if
         any, are deemed cured; and (iii) all legal fees, inspection fees and other charges
         imposed by the creditor, if any, are deemed satisfied in full as of the next payment
         due date set forth below. The creditor shall be solely responsible for any shortfall
         or failure to respond to the Trustee’s notice and motion.




9 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 10 of 19



(Case No. 10-10817; ECF No. 72 at 1).             No party challenged the Cure Order through

reconsideration or appeal after it was issued, and it is a final, binding Order on the parties. If any

alleged fees or expenses accrued during Mr. Prescott’s 2010 bankruptcy case, the Cure Order

shifted their responsibility to Wells Fargo rather than Mr. Prescott. Similarly, even if Wells

Fargo failed to credit Mr. Prescott’s payments to his mortgage obligations, the terms of the Cure

Order plainly held that Mr. Prescott was current on his mortgage payments and had satisfied his

arrearages through his chapter 13 plan. (Case No. 10-10817; ECF No. 72 at 1). The Cure Order

precluded any damages for the alleged misapplication of his payments or accrual of fees during

Mr. Prescott’s 2010 bankruptcy case.

          There is a distinction between Wells Fargo internally detailing costs incurred in their

records and Wells Fargo imposing those costs on Mr. Prescott. See Padilla v. Wells Fargo Home

Mortg., Inc. (In re Padilla), 379 B.R. 643, 662 (Bankr. S.D. Tex. 2007). “The Bankruptcy Code

does not prohibit . . . maintaining internal records of costs incurred.” Id. Even if the records

Wells Fargo provided Mr. Prescott included interest costs and fees during the pendency of Mr.

Prescott’s chapter 13 plan, the Cure Order barred collection of those costs and fees, eliminating

any prejudice to Mr. Prescott from the internal recordation of those costs. Accordingly, Mr.

Prescott’s motion for summary judgment regarding breach of his 2010 confirmed chapter 13 plan

is denied.

                                 Breach of the Court’s Cure Order

          Mr. Prescott also claims that Wells Fargo breached the Court’s Cure Order, which was

issued on December 23, 2015. (ECF No. 48 at 32). Wells Fargo allegedly failed to credit Mr.

Prescott’s first payment in compliance with the Court’s Cure Order, which found Mr. Prescott

current through November 2015. (ECF No. 48 at 33). Wells Fargo refutes that Mr. Prescott




10 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 11 of 19



incurred any damages and argues that its use of a suspense account did not violate the Cure

Order. (ECF No. 49 at 10–11).

          The Bankruptcy Code balances a creditor’s right to protect their interest in collateral and

debtor’s ability to earn a fresh start through 11 U.S.C. § 1322. Section 1322(b)(2) states that a

chapter 13 plan may not modify a creditor’s rights to a security interest in real property that is a

debtor’s principal residence. However, § 1322(b)(5) also provides a debtor with the opportunity

to cure arrearages through their chapter 13 plan, while maintaining current payments. Thus, a

proposed chapter 13 plan must provide a creditor with sufficient monthly payments to protect its

interest in collateral while simultaneously allowing a debtor to cure his arrearages.          Once

confirmed, both the creditor and debtor are bound to abide by the terms of the chapter 13 plan

under 11 U.S.C. § 1327(a). This requires that creditors properly credit a portion of a debtor’s

payment to arrearages and current payments so that debtors who comply with their chapter 13

plans are granted a fresh start. Rodriguez v. Countrywide Home Loans, Inc., (In re Rodriguez),

396 B.R. 436, 442 (Bankr. S.D. Tex. 2008).

          Mr. Prescott claims that Wells Fargo’s failure to comply with the Cure Order deprived

him of this fresh start. Mr. Prescott cites to the Customer Account Activity Statement discussed

earlier as evidence that Wells Fargo failed to comply with the Cure Order. (ECF No. 48 at 33).

The statement allegedly demonstrates that on December 23, 2015, when the Cure Order was

issued, Wells Fargo applied his payment to an installment from October 2015 rather than the

debt owed in December 2015. (ECF No. 48 at 33). This allegedly placed Mr. Prescott two

months in default, which then precipitated Wells Fargo’s subsequent foreclosure attempt and his

second bankruptcy case. (ECF No. 48 at 4).




11 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 12 of 19



          Mr. Prescott’s claim has merit. Unlike Mr. Prescott’s previous claim regarding breach of

his chapter 13 plan, holding Mr. Prescott liable for the November 2015 installment is the sort of

external prejudice which is specifically prohibited by the Bankruptcy Code. See In re Padilla,

379 B.R. 643, 662.       When Wells Fargo filed its proof of claim in Mr. Prescott’s current

bankruptcy case, it attached a loan payment history as supporting documentation. (Case No. 17-

10199; Proof of Claim No. 1-1 at 5). The loan payment history has two entries dated December

23, 2015, which reflect Mr. Prescott’s payment of $1,045.20. (Case No. 17-10199; Proof of

Claim No. 1-1 at 5). However, the loan payment history also shows that Wells Fargo credited

this payment to Mr. Prescott’s November 1, 2015 contractual due date, leaving him with an

arrearage of $1,045.20, which was carried into January 2016. (Case No. 17-10199; Proof of

Claim No. 1-1 at 5). This is corroborated by similar documents Wells Fargo sent Mr. Prescott,

which Mr. Prescott provided in his motion for summary judgment. (See ECF No. 48-1 at 6).

          The source of this discrepancy was likely the response Wells Fargo filed on December 9,

2015, to the Trustee’s Notice of Final Cure Payment. In its response, Wells Fargo admitted that

Mr. Prescott “paid in full the amount required to cure the default.” The response also stated that

“As of 12/9/2015, the Creditor agrees that the Debtor(s) is current with all post-petition

payments consistent with Section 1322(b0(5), including all fees charges, expenses, escrow and

costs.” (Case No. 10-10817; ECF No. 71 at 1). Wells Fargo also contradictorily stated that Mr.

Prescott owed payments for both November 1 and December 1, 2015, which totaled $2,090.40.

(Case No. 10-10817; ECF No. 71 at 1). No hearing was held regarding Wells Fargo’s response

and on December 23, 2015, the Court entered its Cure Order, which deemed Mr. Prescott current

on his mortgage payment and that his next payment was due in December 2015. (Case No. 10-

10817; ECF No. 72).




12 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 13 of 19



          In the context of this dispute, the reason for this discrepancy is irrelevant; Wells Fargo’s

claim for the November 2015 payment was eliminated by the Cure Order. Wells Fargo failed to

challenge the Cure Order via reconsideration or appeal and it became a final, binding order,

which held that Mr. Prescott’s next payment was due on December 1, 2015. Accordingly, Wells

Fargo’s attempt to collect the November 2015 mortgage payment is a violation of the Court’s

Cure Order, which deemed Mr. Prescott current on his mortgage payments through December

2015.

          The burden then shifts to Wells Fargo to demonstrate that a genuine issue of material fact

exists regarding Wells Fargo’s attempt to collect the November 2015 mortgage payment in Mr.

Prescott’s first bankruptcy case. Wells Fargo raises no issue of material fact regarding this issue.

Instead, Wells Fargo argues it had a right to use a suspense account to service Mr. Prescott’s

loan. (ECF No. 49 at 11–12). As a result, Mr. Prescott is entitled to judgment on Wells Fargo’s

violation of the Court’s Cure Order.

          As set forth above, Wells Fargo may use its internal suspense accounts. See In re

Padilla, 379 B.R. 643, 662. However, when Wells Fargo’s internal accounting results in an

external declaration of default and an attempt to foreclose on Mr. Prescott’s home, it has

committed a blatant violation of the Court’s Cure Order that resulted in prejudice to Mr. Prescott.

                              Objection to Wells Fargo’s Proof of Claim

          Mr. Prescott also seeks summary judgment on his current objection to Wells Fargo’s

Proof of Claim. (ECF No. 48 at 35). Mr. Prescott alleges that Wells Fargo committed numerous

errors after his 2010 bankruptcy case, which inflated Wells Fargo’s proof of claim in his current

bankruptcy case. (ECF No. 48 at 36).




13 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 14 of 19



          A portion of Mr. Prescott claims arose from Wells Fargo’s alleged failure to credit his

account for payments made during his first bankruptcy case and the corresponding accrual of

fees and interest. (ECF No. 48 at 36–37). As discussed earlier, Mr. Prescott’s allegations that he

was damaged by Wells Fargo’s failure to properly credit his payments in accordance with the

terms of his chapter 13 plan were precluded by the Court’s Cure Order, which deemed his

mortgage current as of December 23, 2015 and placed the responsibility for any shortfall on

Wells Fargo. Further, Wells Fargo’s proof of claim shows that Wells Fargo routinely used the

unapplied funds account to hold Mr. Prescott’s payments, which were then credited to his

account balances the same day. (Case No. 17-10199; Proof of Claim No. 1-1 at 5). Accordingly,

Wells Fargo is granted judgment regarding Mr. Prescott’s claims prior to the entry of the Cure

Order.

          Secondly, Mr. Prescott claims that Wells Fargo also failed to properly credit his account

for a payment of $801.00, which he made on August 31, 2016. (ECF No. 48 at 37). However,

this payment occurred after Mr. Prescott had completed his required payments in his first

bankruptcy case, and thus could not have violated the terms of Mr. Prescott’s chapter 13 plan.

Thus, Wells Fargo is granted judgment for this alleged violation of Mr. Prescott’s chapter 13

plan.

          Finally, Mr. Prescott also alleges that Wells Fargo failed to comply with the Court’s Cure

Order, which resulted in an inflated balance. (ECF No. 48 at 38). As discussed earlier, Wells

Fargo failed to comply with the Cure Order and included a past due payment November 2015 in

Mr. Prescott’s balance. Accordingly, Mr. Prescott is granted judgment regarding the portion of

Wells Fargo’s proof of claim that corresponds to the November 2015 payment.




14 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 15 of 19



                                         Negligence Claims

          Mr. Prescott alleges that Wells Fargo was negligent in failing to comply with the Court’s

Cure Order, in responding to his subsequent requests for accountings, and for making collection

demands on the debt Mr. Prescott allegedly owed. (ECF No. 48 at 36–43). Wells Fargo

responds that Mr. Prescott’s negligence claims are foreclosed by the economic loss doctrine,

because under their contractual relationship, Wells Fargo did not owe Mr. Prescott any duty.

(ECF No. 49 at 14).

          To prevail on a negligence claim, Mr. Prescott must establish the existence of a duty

between Wells Fargo and himself. W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005).

However, under Texas law, courts are tasked with distinguishing between tortious breaches of

duty and contractual breaches of duty. Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618

(Tex. 1986). To determine which breach has occurred, courts examine the nature of the injury.

Id. “When the injury is only the economic loss to the subject of a contract itself, the action

sounds in contract alone” and no negligence claim may be pursued. Id.

          In this case, Mr. Prescott claims that Wells Fargo’s alleged negligence caused damage to

his credit, necessitated the filing of a second chapter 13 bankruptcy case, and prevented him

from obtaining a fresh start at the conclusion of his first bankruptcy case. (ECF No. 48 at 43).

Some of the damages Mr. Prescott alleges are quintessential economic injuries, such as harm to

his credit score, improper crediting of his payments, and failure to provide an accurate

accounting. These alleged injuries stem from Wells Fargo’s failure to perform duties required

under the Note and accordingly are precluded in a negligence action by the economic loss

doctrine. See Belanger v. BAC Home Loans Servicing, L.P., 839 F. Supp.2d 873, 877 (W.D.

Tex. 2011).




15 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 16 of 19



          However, Mr. Prescott also claims that he was injured by Wells Fargo’s failure to comply

with the Court’s Cure Order and his confirmed chapter 13 plan in his first bankruptcy case.

(ECF No. 48 at 43).        Rather than contractual obligations, Wells Fargo was bound by the

Bankruptcy Code and common law to comply with the Court’s orders in Mr. Prescott’s first

bankruptcy case. These injuries do not “sound in contract” and indicate that Wells Fargo owed

Mr. Prescott a duty beyond a contractual duty a mortgagor owes a mortgagee. Trevino v. HSBC

Mortg. Servs., Inc. (In re Trevino), 535 B.R. 110, 152 (Bankr. S.D. Tex. 2015). Accordingly, a

question of fact exists for trial regarding whether Mr. Prescott’s alleged negligence claims arise

solely from contractual obligations under the Note or also breach of other duties imposed by

common law or the Bankruptcy Code.

                                Negligent Misrepresentation Claims

          Wells Fargo seeks judgment on Mr. Prescott’s claim for negligent misrepresentation.

(ECF No. 49 at 14). Wells Fargo purports that Mr. Prescott’s claims fail as a matter of law

because a negligent misrepresentation claim requires that the false information is implemented as

a part of the plaintiff’s business. (ECF No. 49 at 14).

          Wells Fargo is correct that one element of a negligent misrepresentation claim is that a

“defendant supplied false information for the guidance of others in their business.” Hurd v. BAC

Home Loans Servicing, LP, 880 F. Supp.2d 747, 762 (N.D. Tex. 2012). However, numerous

courts have allowed negligent misrepresentation claims in the context of lenders and mortgagors.

Hurd, 880 F. Supp.2d at 762–63; In re Trevino, 535 B.R. at 151. Furthermore, a duty always

exists to correct one’s own false or misleading statements. Hurd, 880 F. Supp.2d at 762–63; In

re Trevino, 535 B.R. at 151; RESTATEMENT (SECOND) OF TORTS § 551 (1977). In this case, it is

plausible that Wells Fargo failed to properly credit Mr. Prescott’s account for the November




16 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 17 of 19



2015 Mortgage payment as required by the Cure Order, communicated Mr. Prescott’s alleged

default to credit reporting agencies, and failed to correct that misrepresentation, which in turn

injured Mr. Prescott by damaging his credit. (ECF No. 48 at 43). Accordingly, Wells Fargo’s

motion for summary judgment regarding Mr. Prescott’s negligent misrepresentation claim is

denied.

                                    Violation of the Automatic Stay

          Mr. Prescott also claims that Wells Fargo violated the automatic stay in his current

bankruptcy case by contacting him and making demands for payments. (ECF No. 48 at 44).

Wells Fargo conversely seeks judgment denying the alleged stay violation because Mr. Prescott

failed to plead specific facts demonstrating that a stay violation occurred. (ECF No. 49 at 11).

          Although Mr. Prescott argues that Wells Fargo made these demands after his bankruptcy

petition was filed, the deposition evidence he cites fails to establish when these alleged demands

were made. In his deposition, Mr. Prescott identifies multiple instances where Wells Fargo

allegedly entered his property, contacted him via telephone, and left messages for him

demanding repayment. (ECF No. 48-9 at 60–66). However, Mr. Prescott was unable to provide

dates when these alleged stay violations occurred. (ECF No. 48-9 at 60–66). As a result, the

Court is unable to determine whether these alleged demands occurred after Mr. Prescott filed his

bankruptcy petition in his second bankruptcy case and the automatic stay was in effect.

          Mr. Prescott also cites his wife, Shelli Prescott’s, journal as evidence that the alleged stay

violations occurred.      (ECF No. 48 at 44).       Unlike Mr. Prescott’s deposition, Ms. Prescott

identifies specific post-petition dates on June 6th and 7th of 2017, when Wells Fargo contacted

her and made collection demands on the debts owed. (ECF No. 48-14 at 16–17). Under the

summary judgment standard, this evidence is sufficient to establish that Wells Fargo attempted to




17 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 18 of 19



collect a debt from Mr. Prescott while the automatic stay was in effect. 11 U.S.C. § 362(a)(6).

The burden then shifts to Wells Fargo to demonstrate that either a genuine issue of material fact

exists, or object that Ms. Prescott’s journal “cannot be presented in a form that would be

admissible in evidence.” FED. R. CIV. P. 56(c)(2). Wells Fargo has failed to perform either,

summarily concluding that it is entitled to summary judgment because Mr. Prescott “has pled no

specific facts, nor can he, to support his claim that Wells Fargo violated the automatic stay in the

[s]econd [c]ase.” (ECF No. 49 at 11). This fails to raise a question of fact regarding Ms.

Prescott’s journal entries, nor does it dispute the admissibility of Ms. Prescott’s journal.

Accordingly, Mr. Prescott is entitled to judgment on Wells Fargo’s stay violations.

                                            Attorney’s Fees

          Mr. Prescott claims that he is entitled to his reasonable attorney’s fees as a result of Wells

Fargo’s alleged breaches of the automatic stay, and the Court’s Confirmation and Cure Orders.

(ECF No. 48 at 44).

          The overriding assumption is that the American Rule, which requires that each party pay

its own attorney’s fees, controls. Baker Botts, LLP v. ASARCO, LLC, 135 S.Ct. 2158, 2164

(2015). However, 11 U.S.C. § 362(k) allows for attorney’s fees in cases where injury occurs

because of a willful violation of a stay. Mr. Prescott has established that Wells Fargo committed

a willful violation of the automatic stay by contacting him twice and demanding repayment while

the automatic stay was in effect during his second bankruptcy case. This entitles Mr. Prescott to

recover his reasonable attorney’s fees related to Wells Fargo’s stay violation.

                                                Damages

          While Mr. Prescott has alleged that Wells Fargo’s failure to comply with the Court’s

Cure Order has caused him to pay additional interest and fees, he failed to provide a proper




18 / 19
          Case 17-10199 Document 50 Filed in TXSB on 07/29/19 Page 19 of 19



accounting that demonstrates the exact amount of damages he has incurred as a result of this

violation.    Accordingly, Mr. Prescott’s pecuniary damages remain a question of fact for

resolution at trial.

                                           Conclusion

          The Court will issue a Judgment consistent with this Memorandum Opinion.

          SIGNED July 29, 2019.


                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




19 / 19
